     Case 1:19-cv-00219-JRH-BKE Document 16 Filed 09/15/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA


                                  AUGUSTA DIVISION


TAMIKO MATTHEWS,as legal guardian and
next friend ofDM,a minor child.

             Plaintiff,

                                                        CV 119-219


ANDREW SAUL,Commissioner of Social
Security Administration,

              Defendant.



                                        ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, pursuant to sentence four of 42 U.S.C. § 405(g), the Court REVERSES the final

decision of the Commissioner and REMANDS this case to the Commissioner for further

consideration in accordance with the Court's opinion.

      SO ORDERED this                  of September, 2020, at Augusta, Georgia.




                                          J. RAND^arHALL,CHIEF JUDGE
                                          UNITCD STATES DISTRICT COURT
                                              rfHERN DISTRICT OF GEORGIA
